This was an action brought originally in the county court of Pontotoc county by the defendant in error to recover for services rendered in attending as a physician one of the employees of the Roff Oil   Cotton Company, who was injured while in its services. The petition states, in substance, that the plaintiff is a resident of Ada, Pontotoc county, and a practicing physician, and that the defendant is a corporation organized under the laws of the state of Texas, with its place of business in Roff and Ada, in Pontotoc county; that on or about the 3d day of November, 1910, one Harry Parks, one of the defendant's employees, was injured in the city of Ada while discharging his duties to the plaintiff in error; and that the plaintiff in error employed the said King as physician to dress and treat the wounds of said Parks, and King performed services at the request of the plaintiff in error of the value of $301. An itemized statement of the account is attached to the petition.
The answer of the plaintiff in error admits the jurisdictional facts set out in the petition, and contains a general denial of the *Page 33 
allegations of the petition, except the jurisdictional facts. The plaintiff in error also specifically denies that it ever employed the defendant in error to treat the wounds of said Harry Parks, or to perform any medical services upon the said Parks for it, but that, if any services were performed by the defendant in error, the same were performed by him without the knowledge and consent of the plaintiff in error, and without any agreement or understanding.
On the 10th day of October, 1911, the plaintiff in error filed its affidavit setting up that the plaintiff in error is a corporation located at Roff, in Pontotoc county, and engaged in the manufacture and sale of cotton seed products, and that its office and place of business is in Roff; that it has no place of business, nor does it own any property, in Pontotoc county, outside of what is known as the Roff district of the county court of Pontotoc county, and that the location of said corporation was nearer to Roff than to any other court town in Pontotoc county. Based on this affidavit filed under the provisions of the County Court Act of Pontotoc county, hereinafter set out in full, the plaintiff in error moved to transfer this cause to Roff, which motion was overruled and exceptions saved.
The evidence in this case shows that Harry Parks was one of the laborers performing work for the plaintiff in error, and that on the 3d day of November, 1910, he was injured by having his arm caught in the gin of plaintiff in error, by which serious injuries were inflicted, not only upon his arm, but other parts of his person. One T. Rogers testified for the defendant in error that he was in the employ of the plaintiff in error at Roff as officeman; that his duties were to weigh cotton, collect for ginning, write checks for seed cotton, and generally to transact the business of the plaintiff in error at Roff. And the evidence also shows that, when supplies or repairs were needed at the plant at Roff, the witness made requisition on the main office in Texas, *Page 34 
and the supplies were forwarded; that on the day of the accident the witness Rogers first carried the injured man to the office of the defendant in error, but, not finding him, carried Parks to one Dr. Vaden, who administered first aid. On the return of Dr. King to his office he took charge of the case, and three or four days after the accident the said Rogers telephoned to the general manager of the company in Texas, who asked him who was the physician in charge, and he informed him that Dr. King, the defendant in error, was, but that in this conversation nothing was said about who should pay the bills. It also appears that Dr. Vaden, who rendered first aid services, presented his bill to the company, but the record is silent as to whether the bill was paid or not, although it does show that there was a dispute over the amount; the witness testifying that in the conversation with the general manager in regard to Dr. Vaden's bill the general manager, Miller, stated that he thought that Dr. King was the physician, and told the witness not to allow Dr. Vaden's bill, as he thought it was too much. There was also evidence admitted over the objection of the plaintiff in error that the witness Rogers, in addition to getting Dr. King to treat the injured man, purchased medicine from one Mr. Holman, the proprietor of the Ada Drug Company, which bill was paid by the plaintiff in error. The witness, however, testified that, when he asked the general manager in regard to the payment of this bill, he informed him that he (the witness) had guaranteed the money if the company would not pay the bill. The plaintiff in error also notified the Ada Drug Company to refuse Parks any further credit, but there is no evidence in the record that this letter, which was dated March 9, 1911, was ever communicated to the defendant in error. The defendant in error, as a witness in his own behalf, testified that witness Rogers employed him to treat Parks, and told him to go ahead. This witness also testified that on the first day that he was attending physician that the witness Rogers informed him that he had called up the main office of the company, and *Page 35 
that the company had instructed Rogers to go ahead and attend to the injured man, and that it was all right. It also appears that on the 1st of March, and after all of the services were performed, except a small part, the defendant in error mailed his bill to the company, and that prior to that time, and about a month after he begun attending the injured man, he rendered a bill to the Roff Oil   Cotton Company, by sending same to Rogers, but witness could not say whether Rogers ever sent this bill to the plaintiff in error or not. In Rogers' testimony, when recalled on this point, he failed to remember whether he had ever mailed the bill to the plaintiff or not; that he had searched for the letter, but could not find it. At the close of the plaintiff's evidence defendant below interposed a demurrer thereto because it did not establish sufficient facts to constitute a cause of action against the defendant, and for the further reason that it was not shown that Rogers had any authority to contract for the services for which the action was brought, or that they were in the apparent scope of his authority. This demurrer was overruled, and exception saved.
Mr. Miller, a witness for the defendant, testified that he lived in Sherman, Tex., and was in charge of the general offices of the company and acting as general manager for the defendant, and that the witness Rogers had charge of the office in Roff and did the weighing and some repair work. This witness denied that he had ever instructed Mr. Rogers, in case of an accident, to employ a physician or to contract for medical services or drugs for the plaintiff in error, and denied that he could recall receiving a report from Mr. Rogers regarding the accident to Mr. Parks. This witness also testified that some little time after the accident he received a report from Mr. Rogers stating that Parks was in bad shape, and had to have some medicines, which Rogers had purchased for him, and wanted to know if the company would be responsible for either the doctor's bill or the medicines; that witness told Rogers, "No," but that he would *Page 36 
see that medicines purchased by Rogers on his personal guaranty were paid for. This witness, however, testified that he presumed that Rogers had told him that Dr. King was attending Parks. As above stated, there is no evidence in the record as to whether the Vaden bill was paid or not, although there is evidence of the dispute as to the amount.
There was a verdict for the plaintiff for $200, upon which there was a judgment, and a motion for new trial regularly filed in due time and overruled, and the plaintiff in error brings error upon the following assignments of error:
"First. That the court erred in overruling the plaintiff in error's motion to transfer the case to Roff for trial.
"Second. That the court erred in overruling the demurrer to the evidence.
"Third. That the court erred in admitting incompetent and immaterial testimony prejudicial to the plaintiff in error, particularly the statements of the witness Rogers as to the scope of his authority as agent of the plaintiff in error, and the evidence of Mr. Holman as to certain drug bills which were paid by the company for drugs used by Parks.
"Fourth. That the court erred in refusing to admit competent evidence offered by the plaintiff in error.
"Fifth. That the court erred in overruling plaintiff's motion for an instructed verdict.
"Sixth. That the verdict of the jury was not supported by the evidence.
"Seventh. That the court erred in overruling plaintiff in error's motion for a new trial.
"Eighth. That the judgment of the court was not supported by the evidence.
"Ninth. That the court erred in giving instruction No. 7, and also the plaintiff's requested instruction."